TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00705-CR



                                    Adam Benavides, Appellant

                                                   v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 3032528, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Adam Benavides seeks to appeal from a judgment of conviction for sexual assault

of a child. The trial court has certified, and the record confirms, that this is a plea bargain case and

Benavides has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id.

rule 25.2(d).




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: December 2, 2004

Do Not Publish